DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 8/11/2021 in which claims 1-15 were amended.
Claims 1-15 remain pending and are presented for examination.
Drawings
The drawings were received on 8/11/2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Lin et al (US 2020/0105604), discloses a process method for cutting a polysilicon gate of a FinFET transistor, comprising the following steps: step 1, providing a semiconductor substrate (102), the semiconductor substrate comprising a polysilicon gate formation region (comprising 104a, 104b, and recess therebetween) and a non-polysilicon gate region thereon (Fig. 2; [0012]; non-polysilicon gate formation region is area where the wider recess between 104b and 104c exists); forming a plurality of fins (104a and 104b) in the polysilicon gate formation region by etching the semiconductor substrate, and forming first grooves between the fins (Fig. 2; [0012] and [0018]; can have more fins and more recesses than shown); and forming a second groove (recess between 104b and 104c) in the non-polysilicon gate region that does not comprise the fins (Fig. 2; [0012]), wherein a depth of the second groove is the same as a depth of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813